DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


2.		Claims 1 - 20 are rejected on the ground of nonstatutory double patenting over claims 1 - 20 of U. S. Patent No. 11,096,126 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
Claims 1 - 20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 11,096,126.  Although the conflicting claims are not identical, they are not patentably distinct from each other because present application is obvious in view of the claims 1 - 20 of the U.S. Patent No. 11,096,126. Specifically, the claims of U.S. Patent (11,096,126) are the same elements, same function, and same result as claims of present application. Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before. In re KARLSON (CCPA) 136 USPQ 184 (1963).
		More specifically, the claims 1 - 20 of the present application is the same elements, same function, and same result as claims 1 - 20 of the U.S. Patent (11,096,126), specially, the independent claims 1, 11, and 20 of the present application is the same invention as the independent claims 1, 11, and 20 of the U.S. Patent (11,096,126).  

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows, and the difference of the limitations are wordings differently.









	For example;

Instant Application
U.S Patent 11,096,126       
1. An apparatus for wireless communication, comprising: at least one processor configured to determine an uplink transmission power for at least one uplink signal based on a pathloss; and a transceiver coupled to the at least one processor, the transceiver being configured to:
 receive at least one radio resource control message comprising configuration parameters of a cell, the configuration parameters comprising: a cell index identifying the cell; and an index identifying downlink subcarriers as a pathloss reference signal of the cell; and measure the downlink subcarriers identified by the index to determine the pathloss for uplink transmission of the at least one uplink signal; and transmit, via uplink subcarriers, the at least one uplink signal employing the uplink transmission power.

20. A non-transitory computer readable medium of a wireless device having instructions stored thereon, the instructions executable by one or more processors for: receiving at least one radio resource control message comprising configuration parameters of a cell, the configuration parameters comprising: 
a cell index identifying the cell; and an index identifying downlink subcarriers as a pathloss reference signal of the cell; and measuring the downlink subcarriers identified by the index to determine a pathloss for uplink transmission of at least one uplink signal; determining an uplink transmission power for the at least one uplink signal based on the pathloss; and transmitting, via uplink subcarriers, the at least one uplink signal employing the uplink transmission power

1. A system comprising:
a base station comprising: one or more first processors; and
first memory storing first instructions that, when executed by the one or more first processors, cause the base station to transmit at least one radio resource control message comprising configuration parameters of a cell, the configuration parameters comprising: a cell index identifying the cell; and
an index identifying downlink subcarriers as a pathloss reference signal of the cell; and
a wireless device comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to: measure the downlink subcarriers identified by the index to determine a pathloss for uplink transmission of at least one uplink signal; determine an uplink transmission power for the at least one uplink signal based on the pathloss; and transmit, via uplink subcarriers, the at least one uplink signal employing the uplink transmission power.
20. A system comprising:
a base station; and a wireless device comprising:
one or more second processors; and second memory storing second instructions that, when executed by the one or more second processors, cause the wireless device to:
receive, from the base station, at least one radio resource control message comprising configuration parameters of a cell, the configuration parameters comprising:
a cell index identifying the cell; and 
an index identifying downlink subcarriers as a pathloss reference signal of the cell; measure the downlink subcarriers identified by the index to determine a pathloss for uplink transmission of at least one uplink signal; determine an uplink transmission power for the at least one uplink signal based on the pathloss; and 
transmit, via uplink subcarriers, the at least one uplink signal employing the uplink transmission power.






The additional limitation is not affecting the scope of the present invention. In addition, even though the claim of present application omitted or rearrangement of the claim structure (simply rearranged and restructured the claim elements using same or similar words), the limitation of independent claims 1, 11 and 20 of the U.S. Patent (11,096,126) is encompassed the claimed invention of the independent claims 1, 11, and 20 of the present application. 
Therefore, the function and results of the claim invention of present application are same as the claim invention of the U.S. Patent (11,096,126).  
Furthermore, the dependent claims 2-10 and 12-19 of the present application are same function and same result as the dependent claims of the U.S. Patent (11,096,126).
For example, claim 2 of the present application are same function and same result as claim 2 of the U.S. Patent (11,096,126).
Claim 3 of the present application are same function and same result as claim 3 of the U.S. Patent (11,096,126).
Claim 4 of the present application are same function and same result as claim 4 of the U.S. Patent (11,096,126).
Claim 5 of the present application are same function and same result as claim 5 of the U.S. Patent (11,096,126).
Claim 6 of the present application are same function and same result as claim 6 of the U.S. Patent (11,096,126).
Claim 7 of the present application are same function and same result as claim 7 of the U.S. Patent (11,096,126).
Claim 8 of the present application are same function and same result as claim 8 of the U.S. Patent (11,096,126).
Claim 9 of the present application are same function and same result as claim 9 of the U.S. Patent (11,096,126).
Claim 10 of the present application are same function and same result as claim 10 of the U.S. Patent (11,096,126).
Claim 12 of the present application are same function and same result as claim 12 of the U.S. Patent (11,096,126).
Claim 13 of the present application are same function and same result as claim 13 of the U.S. Patent (11,096,126).
Claim 14 of the present application are same function and same result as claim 14 of the U.S. Patent (11,096,126).
Claim 15 of the present application are same function and same result as claim 15 of the U.S. Patent (11,096,126).
Claim 16 of the present application are same function and same result as claim 16 of the U.S. Patent (11,096,126).
Claim 17 of the present application are same function and same result as claim 17 of the U.S. Patent (11,096,126).
Claim 18 of the present application are same function and same result as claim 18 of the U.S. Patent (11,096,126).
Claim 19 of the present application are same function and same result as claim 19 of the U.S. Patent (11,096,126).

Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noh et al. (US 2013/0121279) discloses Method and Apparatus for Transmitting Aperiodic Sounding Reference Signal in Wireless Communication System.
Liu et al. (US 10,425,900) discloses System and Method for Wireless Power Control.
		Yu et al. (US 2019/0261320) discloses Downlink Reference Resource Selection for Uplink Transmission.
		Dinan (US 2013/0188614) discloses Pathloss Reference Configuration in a Wireless Device and Base Station.
Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
September 8, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649